UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

KAREN VATEL,                               )
                                           )
                Plaintiff,                 )
                                           )
               v.                          )
                                           )         Civil Case No. 08cv467 (RJL)
ALLIANCE OF AUTOMOBILE                     )
MANUFACTURERS                              )
                                           )
and                                        )
                                           )
DAVID K. McCURDY,                          )
                                           )
                Defendants.                )
--------------------------)
                              ORDER AND FINAL JUDGMENT
                                  (January I~ ,2010)

         For the reasons set forth in the Memorandum Opinion entered this date, it is

hereby

         ORDERED that defendants' Motion for Summary Judgment [# 25] is

GRANTED, and it is further

         ORDERED that judgment is entered in favor of the defendants, and that the case

is dismissed with prejudice.

         SO ORDERED.                                          ,

                                                     lx~
                                                     United States District Judge

                                               -1-